Citation Nr: 1625142	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  16-06 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to January 26, 2010 for service connection for a cervical myofascial syndrome (neck disability).

2.  Entitlement to a higher amount of payment for retroactive compensation award for the period from August 15, 1981 to December 1, 2013, due to cost of living adjustments and inflation.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1977 to August 1981 in the Air Force.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated April 2011 and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a neck disability was received January 26, 2010 and there is no evidence of an earlier claim.

2.  The Veteran has received all authorized retroactive disability compensation based on the award of an earlier effective date of August 15, 1981 for grant of service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to January 26, 2010 for the grant of service connection for a neck disability have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400(b)(2) (2015).


2.  Entitlement to additional retroactive compensation payment based on the award of an earlier effective date of August 15, 1981 for grant of service connection for a lumbar spine disability is not authorized as a matter of law.  38 U.S.C.A. §§ 1104, 1114(j) (West 2014); 38 C.F.R. § 3.21 (2015); Sandstrom v. Principi, 358 F.3d 1376 (Fed. Cir. 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for Neck Disability

The Veteran is seeking entitlement to an effective date prior to January 26, 2010 for grant of service connection for cervical myofascial syndrome (neck disability).  Specifically, the Veteran has asserted that service connection should be effective August 15, 1981, the day after he separated from active duty service.

Under VA regulations, the effective date of an award of compensation based on an original direct service connection claim is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(b)(2). 

In this case, the Veteran has been granted service-connection for a neck disability effective January 26, 2010, the date his claim was received.  As will be discussed, the evidence does not establish the Veteran attempted to file a claim for entitlement to service connection for this neck disability prior to January 26, 2010.

In his initial August 1981 claim for benefits, the Veteran did not make any mention of any symptoms of a neck disability.  Instead, he only filed a complaint regarding an "arthritic condition in both knees."  During his accompanying VA examination in June 1982, the examiner diagnosed the Veteran with bilateral chondromalacia in both knees, low back pain, and residuals of recent injury to left thumb.  However, this examiner specifically indicated no abnormalities of the Veteran's head, face, or neck were observed upon examination.  As a result, in a June 1982 rating decision the RO granted service connection for the Veteran's bilateral knee disability and denied entitlement to service connection for a back disorder and left thumb injury residuals.  However, no mention of any neck condition or symptom was discussed during this rating decision. 

In a May 2016 written statement, the Veteran asserted that his February 1983 notice of disagreement should be read to encompass a neck claim.  However, review of the February 1983 written notice of disagreement contains no mention of any complaint of any symptoms in the neck.  Instead, the Veteran specifically describes instability, spasms, limitation of motion, and pain in "the low back."  There is no suggestion these symptoms occurred in the Veteran's neck, or even his whole spine.  Under VA regulations, a claim means "a written communication requesting a determination of entitlement to evidencing a belief in entitlement, to a specific benefit."  38 C.F.R. § 3.1(p) (emphasis added).  Furthermore, a claim must "identify the benefits sought."  38 C.F.R. § 3.160(a)(3).  Because this written statement did not include any suggestion of symptoms of a neck disability, but instead specifically described a lower back disability, this February 1983 written statement does not constitute a claim for benefits for a neck disability.

The Veteran has also asserted that the rater from the June 1982 rating decision should have examined the Veteran's entire active duty medical records and have recognized the Veteran's in-service complaints of neck pain as a chronic condition.  See e.g. November 2012 written statement.  However, while the VA interprets veterans appeals broadly, the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Instead, the Veteran must have asserted a claim for benefits.  Id.  Again, the evidence simply does not suggest the Veteran identified or intended to assert a claim for benefits regarding his neck symptoms at this time.  Accordingly, no claim for service connection for a neck disability was made in the Veteran's initial claim for benefits.

The evidence does not suggest the Veteran filed any other claim for VA disability benefits in this year.  Therefore, the evidence does not establish the Veteran filed a claim for service connection for a neck disability, or such a claim was otherwise raised by the record, within one year from his separation from active duty service in August 1981.  Accordingly, service connection effective the date of separation is not warranted.  38 C.F.R. § 3.400(b)(ii)(2).

Instead, careful review of the claims file reflects the Veteran did not file any claim for service connection for a neck disability, or otherwise complain of such symptoms to the VA, prior to his January 2010 claim.  In an April 2011 rating decision, the AOJ granted service connection effective this date of claim.  Therefore, the Veteran has already been granted service connection effective the earliest available date, the date of claim, and entitlement to an earlier effective date is not available.  38 C.F.R. § 3.400(b)(2).

The Veteran has also alleged clear and unmistakable error (CUE) regarding an earlier effective date for his neck disability.  See e.g. September 2011 written statement.  In a March 2014 rating decision, the AOJ granted an earlier effective date of August 15, 1981 for the Veteran's claim of service connection for lumbar myofascial syndrome (back disability) on the basis of CUE in the June 1982 rating decision.  In subsequent written statements, the Veteran asserted his claim for an earlier effective date for his neck disability was ignored in this rating decision.  

CUE is a very specific and rare kind of "error" in a prior final determination.  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  

Under VA regulations, CUE claims must be plead with specificity, and must clearly set forth the specific alleged error of fact or law.  38 C.F.R. § 20.1404.  However, in this case the Veteran did not identify any prior final determination regarding service connection for a neck disability that included an error of fact or law.  Indeed, as discussed above, review of the file reflects the Veteran did not make any claim for service connection for a neck disability at any point prior to January 2010.  The separate grant of an earlier effective date for a back disability in March 2014 was based on CUE in the June 1982 rating decision which denied entitlement to service connection for  a back disability.  However, as discussed above, the Veteran did not claim, and the rating decision did not address, any neck disability in the June 1982 rating decision.  

The Veteran has also pointed to later medical records suggesting his neck disability existed during his active duty service.  For example, he has cited the March 2011 VA examiner's report suggesting his neck pain was noted in service treatment records.  These medical records, in part, served as the basis upon which the Veteran's claim for service connection was granted.  However, the Veteran has not asserted these records were not considered in a prior VA determination, or otherwise identified any error in fact or law in a prior final determination based on these record.  Accordingly, the presence of these medical records does not constitute an allegation of CUE.

Because there is no final determination which denied entitlement to service connection for a neck disability, there cannot be an error of fact or law which would constitute CUE in any prior determination regarding this issue.  Accordingly, the Board finds the procedural requirements for filing a CUE motion regarding service connection for a neck disability have not been met, and this allegation is not before the Board.

Based on all the foregoing, entitlement to an effective date prior to January 26, 2010 for grant of service connection for a neck disability is not warranted, and the Veteran's appeal is denied.

Amount of Retroactive Payment Received

The Veteran is also seeking an increased amount of payment for the retroactive award received.  In a March 2014 rating decision, the AOJ granted entitlement to an earlier effective date of August 15, 1981 for the Veteran's service-connected back disability due to CUE in the original June 1982 rating decision, as discussed above.  That same month, he was paid an amount of $30,457.00.  The Veteran filed a timely appeal regarding the amount of money paid in this retroactive award.

The Veteran has asserted that the amount he was paid, $30,457, did not factor in the real dollar value in 2014 for his payment, because the amount did not calculate the cost of living and inflation.  Specifically, the Veteran has asserted that he should receive an additional $27,675 in compensation due to inflation since 1981.  See May 2015 written statement.  The Veteran calculated this amount by subtracting the amount already paid from $243, the amount of payment for a 20 percent rating in February 2010.  Id.

Under VA regulations, the basic rates for monthly disability compensation are found at 38 U.S.C.A. § 1114.  Congress updates these rates periodically, usually annually, for cost of living adjustments which are tied to increases in Social Security benefits.  38 U.S.C.A. § 1104(a).  According to 38 C.F.R. § 3.21, the rates of compensation are published in tabular form in Appendix B of the Veterans Benefits Administration  Manual M21-1, now known as Live Manual, and are to be given the same force and effect as if published in the Code of Federal Regulations at Title 38.  In mandating the adjustment monthly amount, Congress also mandates the effective date for the adjusted cost of living amount.  VA will they pay a disabled Veteran the corresponding amount depending on level of disability.  There is no discretion authorized to the Secretary as to the amount to be paid. Nor is there any discretion as to when the effective date for any increase in payments is authorized.

Consistent with these regulations, the $30,457 amount in question was calculated based on the provisions of 38 U.S.C.A. § 1114(j) at the monthly rate payable for a 10 percent disability rating for each year increasingly progressively from August 15, 1981 through December 1, 2013 based on yearly cost-of-living adjustments.  The Veteran does not assert that the monthly compensation amounts since August 1981 were incorrectly added, or the dates of payment were incorrect.  Instead, in his May 2015 written statement he has simply asserted that the monthly 10 percent compensation amount of $243, which became effective on December 1, 2009 by statutory amendment to 38 U.S.C.A. § 1114(j), should apply retroactively to August 1981.

However, the laws and regulations make cost-of-living adjustments binding on the way VA pays its retroactive benefits, and these laws do not provide for retroactive effects.  Instead, the effective date of the adjustment compensation is clearly designated each time a change is made, which prohibits application of its changes to disability compensation prior to that date.

Furthermore, the arguments of similar veterans seeking cost of living adjusted retroactive benefits have been rejected by the United States Court of Appeals for the Federal Circuit.  In Sandstrom v. Principi, 358 F.3d 1376 (Fed. Cir. 2004), the Federal Circuit held that controlling legal authority provides a longstanding "no-interest rule," and sovereign immunity shields the U.S. government from interest charges for which it would otherwise be liable unless explicitly waived.  Because the VA had not waived this rule, the similarly-situated veteran in Sandstrom was not entitled to payments based on retroactive cost of living awards.  Id.  Furthermore, in his May 2016 written informal hearing presentation, the Veteran's representative specifically notes the holding of Sandstrom is controlling in this appeal.

Accordingly, the Veteran's claim for an increased amount of payment for the retroactive award received is without merit, and is denied as a matter of law.  Accordingly, no further discussion of the VA's duties to notify and assist are required in regards to this issue.  Mason v. Principi, 16 Vet. App. 129 (2002).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, service connection for a neck disability was granted in April 2011.  The Veteran then appealed the downstream issue of entitlement to an earlier effective date.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Entitlement to an effective date prior to January 26, 2010 for the grant of service connection for a neck disability is denied.

Entitlement to additional retroactive compensation payment based on the award of an earlier effective date of August 15, 1981 for grant of service connection for a lumbar spine disability is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


